The opinion of the court was delivered by
Heydenfeldt, Justice,
Murray, Chief Justice, concurring.
The record contains no relation of the facts as they were disclosed in the court below, and the only bill of exceptions is one which contains the directions of the court to the jury. All intendments must be in favor of sustaining the judgments of courts of original jurisdiction, and to disturb such judgment, it is not sufficient that error may have intervened, but it must be affirmatively shown by the record. Therefore the naked directions of a court, unaccompanied with any statement of facts, cannot satisfy us of substantial error, although some of the directions may not be in consonance with the rules of law. They may be in reference to the facts, merely abstract, or only detrimental to the party not complaining of error, or totally inapt to mislead the jury.
Judgment affirmed.